

	

		III

		109th CONGRESS

		1st Session

		S. RES. 143

		IN THE SENATE OF THE UNITED STATES

		

			May 16, 2005

			Mr. Frist (for himself

			 and Mr. Reid) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		To authorize the Senate Legal Counsel to

		  appear in legal proceedings in the name of the Permanent Subcommittee on

		  Investigations in connection with its investigation into the United Nations'

		  Oil-For-Food Programme

	

	

		Whereas, the Permanent Subcommittee on Investigations is

			 conducting an inquiry into the United Nations' Oil-For-Food

			 Programme;

		Whereas, the Subcommittee has need to obtain access to

			 evidence from an individual formerly associated with the Independent Inquiry

			 Committee, a committee formed by the United Nations to investigate claims

			 relating to the Programme;

		Whereas, in the course of the Subcommittee's efforts to

			 obtain access to such evidence, legal issues may arise requiring the

			 Subcommittee to appear in the courts of the United States;

		Whereas, pursuant to sections 703(c), 706(a), and 713(a)

			 of the Ethics in Government Act of 1978, 2 U.S.C. 288b(c), 288e(a), and

			 288l(a), the Senate may direct its Counsel to appear as amicus

			 curiae or to intervene in the name of a subcommittee of the Senate in any legal

			 action in which the powers and responsibilities of Congress under the

			 Constitution are placed in issue: Now, therefore, be it

		

	

		That the Senate Legal Counsel is

			 authorized, when directed by the Permanent Subcommittee on Investigations, or

			 by the Chairman and Ranking Minority Member, acting jointly, to appear in the

			 name of the Subcommittee as amicus curiae, intervenor, applicant or respondent

			 in United Nations v. Robert Parton or any related action or

			 proceeding.

		

